DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 11, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurz US 2015/0234454 (hereinafter Kurz).
Regarding claim 1, Kurz in Fig. 7 and [0109]-[0114] discloses a computing device, comprising: 
a logic subsystem (processing device, See [0046]); and 
a storage subsystem (software and/or hardware,  See [0046]) comprising instructions executable by the logic subsystem to: 
receive video data capturing motion of a hand (corresponding to 711-713 in Fig. 7, See [0109]-[0114])  relative to a first instance of a designated object (handheld device of Fig. 7, at t2); 
by producing 733 in Fig. 7, a coordinate system will be associated in respect to the AR view as it is geometrically aligned with the view corresponding to 733 and corresponds to the hand motion represented in Fig. 7. [0073], coordinate system of the real object and the position of the touch);
based at least on the video data (Figure 7, t1-t4), determine a geometric representation of the motion of the hand in the first coordinate system (by producing 733 in Fig. 7, this is a geometric representation as  the AR view is geometrically aligned with the view corresponding to 733 and corresponds to the hand motion represented in Fig. 7. See also [0073]), the geometric representation having a time-varying pose in the first coordinate system (it is time varying in respect to t1 to t4 in Fig. 7); and
configure the geometric representation for display relative to a second instance (by producing 732 at t in Fig. 7, See [0109]-[0114]) of the designated object, where the second instance is associated with a second coordinate system (at t3, See Fig. 7 and [0109]-[0114], the pose, angle of the object corresponding to 713,  has to be determined in order to output the AR view from t3 to t4, furthermore this will done in a second coordinate system by producing 734. See also [0073]), and where the display of the geometric representation relative to the second instance of the designated object (at t3) is configured with a time-varying pose in the second coordinate system (as shown in Fig. 7 from t2 to t4)  that is spatially consistent with the time-varying pose in the first coordinate system (spatially consistent with the time-varying pose with  respect to the images from t1 to t4 in Fig. 7). 

Regarding claim 2, Kurz discloses the computing device of claim 1. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses instructions executable (of software and/or hardware, See [0046]) determine a time-varying representation of an environment in which the motion of the hand is captured (by the infrared determining the infrared views from t1 to t4 in Fig. 7).

Regarding claim 3, Kurz discloses the computing device of claim 2. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses where the geometric representation of the motion of the hand (from t1 to t4 in Fig. 7) is determined based on a foreground portion of the time-varying representation (the foreground portion shown from t1 to t4 of 711-714) segmented from a background portion of the time-varying representation representation (the background portion shown from t1 to t4 of 711-714, See [0114]).

Regarding claim 4, Kurz discloses the computing device of claim 3. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses where the background portion is identified based on data obtained from three-dimensionally scanning the environment (See [0114], by scanning,  taking infrared images to separate the foreground from background, the background portion is identified based on data obtained from three-dimensionally scanning the environment. Note that the process is done in a three dimensional manner as a foreground and background is identified). 

Regarding claim 5, Kurz discloses the computing device of claim 1. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses where a pose of the first instance of the designated object varies in time (as shown from t1 to t4 in Fig. 7, also note the first pose of the first instance will vary from some ti in between t2 and t3). 

Regarding claim 6, Kurz discloses the computing device of claim 5. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses where the display of the geometric representation varies as the designated object undergoes articulated motion (as shown from t1 to t4 in Fig. 7).

Regarding claim 10, Kurz discloses the computing device of claim 1. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses where one or more of a relative position, a relative orientation (relative orientation), and a relative scale of the time-varying pose relative to a first pose of the first instance of the designated object are substantially equal to a relative position, a relative orientation ( a relative orientation) , and a relative scale of the time-varying pose relative to a second pose of the second instance of the designated object, respectively (as shown from t1 to t4 in Fig. 7).

Regarding claim 11, Kurz in Fig. 7 and [0109]-[0114] discloses a computing device, comprising: 
a display (See “head-mounted display,” [0109]);
a logic subsystem (processing device, See [0046]); and 
a storage subsystem (software and/or hardware,  See [0046]) comprising instructions executable by the logic subsystem to: 
receive a geometric representation of the motion of the hand (by producing 733 in Fig. 7, this is a geometric representation as  the AR view is geometrically aligned with the view corresponding to 733 and corresponds to the hand motion represented in Fig. 7) , the geometric representation having a time-varying pose relative to a first instance (at t2 in Fig. 7) of a designated object (mobile device in Fig. 7, it is time varying in respect to t1 to t4 in Fig. 7) in a first coordinate system (by producing 733 in Fig. 7, a coordinate system will be associated in respect to the AR view as it is geometrically aligned with the view corresponding to 733 and corresponds to the hand motion represented in Fig. 7);
receive image data obtained by scanning environment (See [0114], by scanning,  taking infrared images)an environment occupied by the computing device (See [0114]) and by a second instance (at t3) of the designated object (mobile device in Fig. 7);
associate a second coordinate system (by producing 734 in Fig. 7, a coordinate system will be associated in respect to the AR view as it is geometrically aligned with the view corresponding to 734 and corresponds to the hand motion represented in Fig. 7) with the second instance of the designated object (at t3); and 
output, via the display (See “head-mounted display,” [0109]), the geometric representation relative to the second instance of the designated object (by producing 732 at t in Fig. 7, See [0109]-[0114]) with a time-varying pose in the second coordinate system(in respect to t1 to t4 in Fig. 7) that is spatially consistent with the time-varying pose in the first coordinate system (they will be spatially consistent in respect to the sequential outputs from t1 to t4 in Fig. 7).

Regarding claim 14, Kurz discloses the computing device of claim 11. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses where a pose (at t3, See Fig. 7 and [0109]-[0114]) of the designated object varies in time (as shown from t1 to t4 in Fig. 7, also note the second pose of the designated object will vary from some ti in between t3 and t4).

Regarding claim 15, Kurz discloses the computing device of claim 11. Furthermore Kurz in Fig. 7 and [0109]-[0114] discloses where the display includes an at least partially transparent display configured to present virtual imagery and real imagery (as the user can see the ambient surroundings alongside an AR image, the display includes an at least partially transparent display configured to present virtual imagery, AR, and real imagery, See Fig. 7).

Regarding claim 16, Kurz in Fig. 7 and [0109]-[0114] discloses a computing device, a method, comprising:
 three-dimensionally scanning an environment including a first instance of a designated object (See [0114], by scanning during t2 of the mobile device in Fig. 7, taking infrared images to separate the foreground from background, the background portion is identified based on data obtained from three-dimensionally scanning the environment. Note that the process is done in a three dimensional manner as a foreground and background is identified);
recording video data capturing motion of a hand relative to the first instance of the designated object (corresponding to 711-713 in Fig. 7, See [0109]-[0114], the handheld device of Fig. 7, at t2); 
based on data obtained by three-dimensionally scanning the environment, determining a static representation of the environment (the static infrared images shown in Fig. 7); 
based on the video data, determining a time-varying representation of an environment (by the infrared sensor determining the infrared views from t1 to t4 in Fig. 7); 
associating a first coordinate system with the first instance of the designated object (by producing 733 in Fig. 7, a coordinate system will be associated in respect to the AR view as it is geometrically aligned with the view corresponding to 733 and corresponds to the hand motion represented in Fig. 7);
based on the static representation and the time-varying representation, determining a geometric representation of the motion of the hand in the first coordinate system model (by producing 733 in Fig. 7, this is a geometric representation as  the AR view is geometrically aligned with the view corresponding to 733 and corresponds to the hand motion represented in Fig. 7) , the geometric representation having a time-varying pose relative to the first instance of the designated object (it is time varying in respect to t1 to t4 in Fig. 7); and
configuring the geometric representation for display relative to a second instance (by producing 732 at t in Fig. 7, See [0109]-[0114]) of the designated object, where the second instance is associated with a second coordinate system (at t3, See Fig. 7 and [0109]-[0114], the pose, angle of the object corresponding to 713,  has to be determined in order to output the AR view from t3 to t4, furthermore this will done in a second coordinate system by producing 734), and where the display of the geometric representation relative to the second instance of the designated object (at t3) is configured with a time-varying pose in the second coordinate system (as shown in Fig. 7 from t2 to t4)  that is spatially consistent with the time-varying pose in the first coordinate system (spatially consistent with the time-varying pose relative to the first pose in respect to the images from t1 to t4 in Fig. 7). 

Regarding claim 17, Kurz discloses the method of claim 16. Furthermore, Kurz discloses  
associating a first world coordinate system with the static representation (by producing 732 in Fig. 7, a coordinate system will be associated in respect to the static AR view as it is geometrically aligned with the view corresponding to 732); 
associating a second world coordinate system with the time-varying representation (by producing 733 in Fig. 7, a coordinate system will be associated in respect to the AR view as it is geometrically aligned with the view corresponding to 733 and corresponds to the hand motion represented in Fig. 7); and 
aligning the first world coordinate system and the second world coordinate system to thereby determine an aligned world coordinate system (by producing 731 and 734 in Fig. 7, an aligned world coordinate system will be associated in respect to the first world coordinate system and the second world coordinate system as it corresponds to the hand motion represented in Fig. 7); 

Regarding claim 18, Kurz discloses the method of claim 17. Furthermore, Kurz discloses  
wherein determining the geometric representation of the motion of the hand in the first coordinate system (by producing 732 in Fig. 7, a coordinate system will be associated in respect to the static AR view as it is geometrically aligned with the view corresponding to 732) includes first determining a geometric representation of the motion of the hand in the aligned world coordinate system (at t1 by producing 731 in Fig. 7), and then transforming the geometric representation of the motion of the hand in the aligned world coordinate system (at t1 by producing 731 in Fig. 7) from the aligned world coordinate system to the first coordinate system (at t2 by producing 732 in Fig. 7). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9, 12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurz in view of Lee et al. U.S. Patent Publication No. 2011/0298824 (hereinafter Lee).
Regarding claim 7, Kurz in the embodiment of Fig. 7 discloses the computing device of claim 1 Kurz also teaches where the first instance of the designated object (at t2, See Fig. 7 and [0109]-[0114]) includes a first instance of a removable part (of the mobile device), further comprising instructions executable to determine a geometric representation of motion of the hand (by producing 73i  in Fig. 7, this is a geometric representation as  the AR view is geometrically aligned with the view corresponding to 73i and corresponds to the hand motion represented in Fig. 7) relative to the first instance of the removable part (at t2, See Fig. 7 and [0109]-[0114]) includes in a third coordinate system  (at t3, See Fig. 7 and [0109]-[0114], this will done in a third coordinate system by producing 734) associated with the first instance of the removable part  (See “when using a handheld device such as a smartphone or a tablet PC,” [0114]).  Specifically, tablet PCs and smartphones with removable parts, such as battery covers, are widely known in the art and the Examiner takes official notice that it would have been obvious to one having ordinary skill in the art before the effective filing date for the object to have a removable part such that the first instance of the designated object includes a first instance of a removable part, further comprising instructions executable to determine a geometric representation of motion of the hand relative to the first instance of the removable part in a third coordinate system associated with the first instance of the removable part.  Although Kurz does not explicitly disclose tablet PCs and smartphones with removable parts, it would have been obvious to one having ordinary skill in the art before the effective filing date to have a removable par, such as a battery cover, in order for the device to be powered by a removable battery as mentioned by Lee in [0039]. 

Regarding claim 8, Kurz and Lee teach  computing device of claim 7. Kurz also teaches instructions executable to configure the geometric representation of the motion of the hand (by producing 73i  in Fig. 7, this is a geometric representation as  the AR view is geometrically aligned with the view corresponding to 73i and corresponds to the hand motion represented in Fig. 7) relative to the first instance of the removable part for display relative (at t2, See Fig. 7 and [0109]-[0114]) includes in a third coordinate system  (coordinates at t3, See Fig. 7 and [0109]-[0114], this will done in a third coordinate system by producing 734) to a second instance (at t3, See Fig. 7 and [0109]-[0114]) of the removable part in a fourth coordinate system (coordinates at t4) associated with the second instance of the removable part (this will be associated with the second instance, See “when using a handheld device such as a smartphone or a tablet PC,” [0114]).  Specifically, tablet PCs and smartphones with removable parts, such as battery covers, are widely known in the art for power distribution (see Lee’s [0039]) and the Examiner takes official notice that it would have been obvious to one having ordinary skill in the art before the effective filing date for the object to have a removable part such that the geometric representation of the motion of the hand relative to the first instance of the removable part for display relative to a second instance of the removable part in a fourth coordinate system associated with the second instance of the removable part.

Regarding claim 9, Kurz and Lee teach computing device of claim 8. Kurz also teaches instructions executable to determine a geometric representation of the first instance of the removable part (by producing 73i  in Fig. 7 including the mobile device, this is a geometric representation as  the AR view is geometrically aligned with the view corresponding to 73i and corresponds to the hand motion represented in Fig. 7), and to configure the geometric representation of the first instance of the removable part for display with the second instance of the removable part (the geometric representations will be configured together, See also “when using a handheld device such as a smartphone or a tablet PC,” [0114]).  Specifically, tablet PCs and smartphones with removable parts, such as battery covers, are widely known in the art for power distribution (see Lee’s [0039]) and the Examiner takes official notice that it would have been obvious to one having ordinary skill in the art before the effective filing date for the object to have a removable part such that the instructions are executable to determine a geometric representation of the first instance of the removable part, and to configure the geometric representation of the first instance of the removable part for display with the second instance of the removable part.

Regarding claim 12, Kurz and Lee disclose the computing device of claim 11. Furthermore Kurz in Fig. 7 and [0109]-[0114] teaches 
instructions executable to configure the geometric representation of the motion of the hand (by producing 73i  in Fig. 7, this is a geometric representation as  the AR view is geometrically aligned with the view corresponding to 73i and corresponds to the hand motion represented in Fig. 7) determined relative to a first instance of a removable part of the first instance of the designated object (at t2, See Fig. 7 and [0109]-[0114]) in a third coordinate system  (coordinates at t3, See Fig. 7 and [0109]-[0114], this will done in a third coordinate system by producing 734) and to output, via the display (See “head-mounted display,” [0109]), the geometric representation of the motion of the hand determined relative to the first instance of the removable part relative to a second instance (at t3, See Fig. 7 and [0109]-[0114]) of the removable part in a fourth coordinate system (coordinates at t4 , See also “when using a handheld device such as a smartphone or a tablet PC,” [0114]).  Specifically, tablet PCs and smartphones with removable parts, such as battery covers, are widely known in the art for power distribution (see Lee’s [0039]) and the Examiner takes official notice that it would have been obvious to one having ordinary skill in the art before the effective filing date for the object to have a removable part such that the instructions are executable to receive a geometric representation of motion of the hand determined relative to a first instance of a removable part of the first instance of the designated object in a third coordinate system, and to output, via the display, the geometric representation of the motion of the hand determined relative to the first instance of the removable part relative to a second instance of the removable part in a fourth coordinate system,

Regarding claim 13, Kurz and Lee teach the computing device of claim 12. Furthermore Kurz in Fig. 7 and [0109]-[0114] teaches instructions executable to receive a geometric representation of the first instance of the removable part (by producing 73i  in Fig. 7 including the mobile device, this is a geometric representation as  the AR view is geometrically aligned with the view corresponding to 73i and corresponds to the hand motion represented in Fig. 7), and to output, via the display (See “head-mounted display,” [0109]), the geometric representation of the first instance of the removable part for viewing with the second instance of the removable part (when viewing the sequence in Fig. 7 from t1 to t4, See also “when using a handheld device such as a smartphone or a tablet PC,” [0114]).  Specifically, tablet PCs and smartphones with removable parts, such as battery covers, are widely known in the art for power distribution (see Lee’s [0039]) and the Examiner takes official notice that it would have been obvious to one having ordinary skill in the art before the effective filing date for the object to have a removable part such that the instructions are executable to receive a geometric representation of the first instance of the removable part, and to output, via the display, the geometric representation of the first instance of the removable part for viewing with the second instance of the removable part. 

Regarding claim 19, Kurz and Lee disclose the method of claim 16. Furthermore Kurz in Fig. 7 and [0109]-[0114] teaches where the first instance of the designated object (at t2, See Fig. 7 and [0109]-[0114]) includes a first instance of a removable part (of the mobile device), further comprising determining a geometric representation of motion of the hand (by producing 73i  in Fig. 7, this is a geometric representation as  the AR view is geometrically aligned with the view corresponding to 73i and corresponds to the hand motion represented in Fig. 7) relative to the first instance of the removable part (at t2, See Fig. 7 and [0109]-[0114]) in a third coordinate system  (at t3, See Fig. 7 and [0109]-[0114], this will done in a third coordinate system by producing 734) associated with the first instance of the removable part  (See “when using a handheld device such as a smartphone or a tablet PC,” [0114]).  Specifically, tablet PCs and smartphones with removable parts, such as battery covers, are widely known in the art for power distribution (see Lee’s [0039]) and the Examiner takes official notice that it would have been obvious to one having ordinary skill in the art before the effective filing date for the object to have a removable part such that the first instance of the designated object includes a first instance of a removable part, further comprising determining a geometric representation of motion of the hand relative to the first instance of the removable part in a third coordinate system associated with the first instance of the removable part. 

Regarding claim 20, Kurz teaches the method of claim 19. Furthermore Kurz in Fig. 7 and [0109]-[0114] teaches configuring the geometric representation of the motion of the hand (by producing 73i  in Fig. 7, this is a geometric representation as  the AR view is geometrically aligned with the view corresponding to 73i and corresponds to the hand motion represented in Fig. 7) relative to a second instance (at t3, See Fig. 7 and [0109]-[0114]) of the removable part in a fourth coordinate system (coordinates at t4) associated with the second instance of the removable part (this will be associated with the second instance, See “when using a handheld device such as a smartphone or a tablet PC,” [0114]).  Specifically, tablet PCs and smartphones with removable parts, such as battery covers, are widely known in the art for power distribution (see Lee’s [0039]) and the Examiner takes official notice that it would have been obvious to one having ordinary skill in the art before the effective filing date for the object to have a removable part such that the geometric representation of the motion of the hand relative to the first instance of the removable part for display relative to a second instance of the removable part in a fourth coordinate system associated with the second instance of the removable part. 

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.
On page 10, Applicant argues that “Kurz is completely silent as to determining a geometric representation of hand motion in a coordinate system associated with an instance of an object” and “the touch position determined by Kurz, while being associated with a coordinate system of an imaged portion of an object, does not have a time-varying pose in the coordinate system”. The Office respectfully disagrees for the following reasons. 
Kurz teaches in [0073], the position of the touch can be transformed to the coordinate system of the real object. Thus, Kurz teaches determining a geometric representation of hand motion in a coordinate system associated with an instance of an object, where the touch position is a time-varying pose as indicated by t1-t4 in figure 7. 

On page 11, Applicant argues that “first instance and second instance refer to different object”. The Office respectfully disagrees for the following reasons.
Claims does not appear to recite different objects. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al. U.S. Patent Publication No. 2019/0384406 teaches hand gestures sequences in figures 10-b.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621